GRAVITAS              LAW GROUP


                                                                                                 David J. Scharf
                                                                                          Direct:(949)-887-4589
                                                                                          David@davidscharf.org




                                             March 17, 2020
Via ECF
(212) 805-7912                                            Application granted.
                                                          So Ordered.
Hon. John G. Koeltl                                                                        /s/ John G. Koeltl
United States District Court
                                                                                      .                            .




                                                          New York, NY                         John G. Koeltl
Southern District of New York                             March 18, 2020                         U.S.D.J.
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007-1312

Re: Mason v. Reed’s Inc., Case No. 1:18-cv-10826-JGK

                    Letter Motion Requesting Extension of Time for
                   Defendant Reed’s, Inc. to File Responsive Pleading


Dear Judge Koetl,
      Pursuant to Rule 6(b)(1)(A) of the F.R.C.P., Defendant Reed’s Inc. (“Reed’s”),
is hereby requesting an order permitting Defendant to file their Motions to Dismiss
Plaintiff’s Second Amended Complaint by March 18, 2020, Plaintiff to file
Responses by April 2, 2020; and Defendant to file Replies by April 13, 2020, based
on the following information:
 1. The hearing on Reed’s FRCP rule 12(b) Motion to Dismiss Plaintiff’s First
    Amended Complaint was held on January 30, 2020. At that time, the parties
    agreed that the Plaintiff would file a Second Amended Complaint and the
    court ordered Plaintiff to file the Amended Pleading by February 14, 2020;
    Defendant to file Motions by March 6, 2020; Plaintiff to file Responses by
    March 23, 2020; and Defendant to file Replies by April 4, 2020.
 2. Plaintiff timely filed the Second Amended Complaint on February 13, 2020.




       TEL (949) 887-4589 | FAX (949) 429-2249 | GRAVITASLAW.COM | 1953 E CHAPMAN AVE, FULLERTON, CA 92831
March 17, 2020
Page 2



 3. This is Defendant’s third letter request for an extension of the dates ordered
     by the court. The court granted defendant’s first and second request resetting
     the dates for Defendant to file motions to March 17, 2020; for Plaintiff to file
     Responses to April 3, 2020; and for Defendant to file Replies to April 13, 2020.
 4. Defendant is respectfully requesting one additional day for Defendant to file
     Motions resetting the date for filing to March 18, 2020 and one day for
     Plaintiff to file Responses resetting the date to April 4, 2020. Resetting these
     dates will not affect the date set for Defendant’s Replies on April 13, 2020 and
     will not delay the submission of the matter to the court. The requested
     extensions also will not affect any other dates.
 5. When requesting the last extension for Reed’s motions, defense counsel did
     not anticipate that the state of California would call for the closure of schools
     and business in response to the corona virus and the postponement of trials.
     Consequently, counsel was unable to devote full time to completing the
     motions due to making an unanticipated court appearance on Monday March
     16, 2020 in Los Angeles Superior Court for the purpose of resetting dates on
     two matters, making arrangements for the closing of Gravitas law office and
     transfer of files and the logistics related to making arrangements for remote
     schooling and childcare.
 6. It is now 11:15 p.m. Pacific Standard Time (2:15 a.m. EST) on April 17, 2020
     and counsel has nearly completed the first draft of the motions in this matter;
     however, it is certain that it will not be possible to complete the draft in time
     for the midnight filing deadline. Defendant is therefore requesting an
     extension of one day. Barring some unforeseen interruption, the motions
     should hopefully be completed for filing around the time the court opens.
Sincerely,
David J. Scharf
Lead Counsel for Defendant Reed’s Inc.
